Citation Nr: 0007995	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-15 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for irritable bowel 
syndrome, currently evaluated as 10 percent disabling.



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1981 and from February 1983 to February 1986. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  The veteran was informed by a November 
1999 supplemental statement of the case of the continued 
denial of her claim.

The record does not show that the RO expressly considered 
referral of this case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The United States Court of Appeals for 
Veterans Claims ("the Court") has recently held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are presented which the Director of 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these holdings in mind, the 
Board finds no basis for action on the question of the 
assignment of an extraschedular rating.



FINDING OF FACT

The veteran's irritable bowel syndrome is manifested by 
complaints of watery diarrhea six or more times per day, 
proceeded by colicky abdominal distress.


CONCLUSION OF LAW

The criteria for the maximum schedular evaluation of 30 
percent for the veteran's irritable bowel syndrome have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, Diagnostic Code 7319 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was awarded service connection for irritable 
bowel syndrome by a rating action issued in November 1986.  
This condition was assigned a 10 percent disability 
evaluation, effective February 15, 1986.

A VA examination conducted of the veteran in February 1994 
indicated her complaints of occasional diarrhea with burning 
epigastric pain.  There was no indication of dehydration.  On 
March 30, 1995, her private physician noted that the veteran 
had been first evaluated on February 16, 1995 due to 
complaints of abdominal pain, cramps, bloating and 
alternating diarrhea and constipation.  A colonoscopy had 
shown marked spastic changes.  A VA outpatient treatment 
record from April 1995 referred to diarrhea, cramping pain 
and tenesmus.  She denied blood in the stool.  

The veteran was examined by VA in September 1996.  She 
claimed that she experienced 6 to 8 bowel movements per day, 
following the ingestion of meals.  She would develop 
borborygmus and low abdominal cramping pain, which was 
followed by explosive watery diarrhea.  Tenesmus was 
sometimes present.  The objective examination noted that she 
was six feet tall and weighed over 250 pounds (her weight 
over the past year had been 240 pounds).  He abdomen was soft 
and depressible, with no visceromegaly or masses and normal 
peristalsis.  There was no anemia and she denied periodic 
vomiting, recurrent hematemesis or melena.  The diagnosis was 
irritable bowel syndrome.

VA outpatient treatment records developed between June 1996 
and June 1999 showed the veteran's complaints in June 1996, 
September 1996, December 1997 and January 1998 of abdominal 
discomfort and diarrhea.  She was examined by VA in September 
1999.  She claimed that she had very frequent bowel movements 
during the day, indicating that these would occur 
approximately 6 times per day, usually 30 to 45 minutes after 
a meal.  She would have abdominal cramping followed by watery 
diarrhea.  She also referred to tenesmus.  She denied having 
blood or mucous in the stool.  She also denied vomiting or 
hematemesis.  She described having colicky abdominal pain.  
She denied the occurrence of constipation.  Her weight was 
reported to be 270 pounds and her abdomen was globose due to 
fat; her bowel sounds were positive and her abdomen was soft 
and depressible with no hepatomegaly.  The diagnosis was 
irritable bowel syndrome.

According to the applicable criteria, a 10 percent evaluation 
is warranted for moderate irritable bowel syndrome, with 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent evaluation requires severe irritable 
bowel syndrome, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. Part 4, Code 7319 (1999).

After a careful review of the evidence of record, the Board 
finds that the maximum schedular evaluation of 30 percent is 
warranted for the veteran's irritable bowel syndrome.  The 
medical evidence of record consisting of the outpatient 
records dated from 1996 through 1999, when read together with 
the clinical findings on the VA examinations of 1996 and 
1999, reflect in the opinion of the Board that the veteran 
experiences more or less constant abdominal distress, as 
manifested by, essentially, a bout of watery diarrhea 
proceeded by stomach pain after every meal (six times a day).  
Her frequent visits for outpatient care for this problem, 
together with her contentions on appeal and the findings on 
the aforementioned VA examinations convinces the Board that 
her disability as increased in severity since the prior 
evaluation.  Therefore, the Board concludes that the 30 
percent evaluation more closely approximates the current 
degree of disability.  38 C.F.R. § 4.7 (1999).


ORDER

An increased rating for irritable bowel syndrome to 30 
percent is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

